 In the Matter Of UNITED STATES SMELTING, REFINING, AND MININGCOMPANYandFAIRBANKS MINE WORKERS' UNION, LOCAL No. 444,CHARTERED BY INTERNATIONAL UNION OF MINE, MILT., AND SMELTERWORKERS, AFFILIATED WITH C. I. O.Case No. I?-2001SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 6, 1941On June 13, 1940, Fairbanks Mine Workers' Union, Local No. 444,Chartered by International Union of Mine, Mill, and Smelter Work-ers, affiliated with C. I. 0., herein called Local 444, filed a petitionalleging that a question had arisen concerning the representation ofemployees of United States Smelting, Refining, and Mining Com-'pany, Fairbanks, Alaska, herein called the Company, and requestingan investigation and certification of representatives.On June 22,1940, the National Labor Relations Board, herein called the Board,ordered an investigation and authorized the Regional Director toprovide for ari appropriate' hearing.On June 29,' 1940, Local 444,Allied Craftsmen Federal Union #22316, herein called Local 22316,Brotherhood of Alaska Miners, herein called the Brotherhood, theCompany, and agents of the Board entered into a consent electionagreement providing for an election to be conducted under the super-vision of the Regional Director "in conformity with the NationalLabor Relations Act and the rules, regulations, and decisions of theNational Labor Relations Board" among certain employees to deter-mine whether they desired to be represented by Local 444, Local22316, the- Brotherhood, or by none for purposes of collective bar-gaining.On July 3, 1940, a hearing in which allpartieswererepresented and. participated was opened before Patrick H. Walker,the Trial Examiner duly designated by the Board.On the sameday the hearing was indefinitely postponed in view of the consentelection agreement.29 N. L.R. B, No. 81.426 UNITED STATES SMELTING, REFINING AND MINING Co. 427Pursuant to the agreement, an election was conducted under thesupervision of the Regional Director from July 6-13, 1940.None ofthe choices on the ballot received a majority of the valid votes cast.On August 3, 1940, the Regional Director issued and duly servedupon the parties an order reopening the hearing; and on August 8and 13, 1940, a hearing was held in which all parties were representedand participated.On September 3, 1940, the Company filed a briefwhich the Board has duly considered.'On 'September 21, 1940, the Board issued a Decision and Directionof Election,' directing that further election be conducted under thesupervision of an agent for the Regional Director among all em-ployees of the Company in the appropriate unit who were employedon the date used to determine eligibility in the consent election agree-ment and at the time of the consent election, to determine whetherthey desired to ' be represented by Local 444, Local 22316, or' theBrotherhood for purposes of collective bargaining.The Board alsostated that it would afford all parties an opportunity to present oralargument before a final decision was issued in the proceedings.On October 5, 1940, the Company filed a protest to the election inwhich it objected to the use of the standard of eligibility to partici-pate in the election provided in the consent election agreement andto the absence of the "no union" choice from 'the ballot.-Pursuant to the Direction of Election, an election by secret ballotwas conducted from October 7 to 14, inclusive, 1940, under the direc-tion and supervision of John O'Connor, acting as agent for the Re-gional Director.On October 16, 1940, the agent for the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, is-sued and duly served upon the parties his Election Report.As to the balloting and its results, the agent for the Regional Di-rector reported as follows :Total on eligibility list --------------------------------------- 812Total ballots cast___________________________------------------------------------------- 522Total votes in favor of Alaska Miners and Allied Craftsmen'sUnion, No. 22316, A F of L------------------------------- 22Total votes 'in favor of Brotherhood of Alaska Miners_________ 184Total votes in favor of Fairbanks Aline Workers' Union, LocalNo 444, Chartered by I. U. of M M. and S. W, C. I O_____ 314Total blank ballots __________________________________________2278Total void ballots___________________________________________1Total challenged votes_______________________________________1Total on eligibility list not voting____________________________290128 N L. R B 538This figure refers to ballots printed but not used,and does not refer to blank ballotsactually cast 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 21, 1940, the Company filed its Objections to the Con-duct of Ballot and Election Report.On November 2, 1940, the agentfor the Regional Director issued and duly served upon the partieshis Report on Objections.On December 10, 1940, pursuant to notice,- a hearing was heldbefore the Board in Washington, D. C., for the,purpose of oralargument.The Company was represented and presented argument.The Company in its Objections contended, in substance, that ap-proximately 10 persons were improperly allowed to vote, and that3 eligible employees were not allowed to vote.Since the objections,in this respect, would not affect the result of the election, we find thatthey raise no substantial or material issues with respect to the con-duct of the ballot or the Election Report.The Company argues thatthe eligibility requirements were improper and that other employeeswere probably deterred from voting thereby.We find that the eligi-bility requirements were appropriate and that this objection doesnot raise substantial or material issues with respect to 'the conductof the ballot or the Election Report.The Company also contended at the hearing, in its brief, and inargument before the Board (1) that the Board is not authorizedby the Act to conductea run-off election; (2) that the consent electionagreement did not authorize a run-off election; and (3) that if suchrun-off election were conducted, the "no union" choice should havebeen included on the ballot.With respect to the second objection ofthe Company the Board is of the opinion and finds that the partiesmust have contemplated at the time they executed the consent electionagreement the possibility that the first election might be inconclusiveand that in that event the Board would conduct a further election,as was done here, under the rule of the "Board prevailing at the timeof the agreement, as enunciated in the R.K. LeBlond case.3TheBoard has also considered the Company's other objections and findsthat none of the objections raises any substantial or material issuesrespecting the conduct of the ballot or the Election Report.Theobjections are hereby overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National tabor Relations Board Rules and Regulations-Series2, as amended,8Matter of R. K LeBlond MachineToolCo , etcandIndependent EmployeesOrganiza-tion,22 N L. R. B 465 17UNITED STATES SMELTING, REFINING AND MINING CO. 429IT Is HEREBY.cERTn= that Fairbanks Mine Workers' Union, LocalNo. 444, Chartered by Internationl Union of Mine, Mill, and SmelterWorkers, affiliated with C. I. 0., has been designated and selectedby a majority of all the employees of the Company employed at itsoperations in the Fairbanks Recording Precinct, Territory,of Alaska,excluding office, clerical, supervisory, professional, and technical per-sonnel, as their representative for the purposes of'collective bargain-ing, and that pursuant to the provisions of Section 9 (a) of the Na-tional Labor Relations Act, Fairbanks Mine Workers' Union, LocalNo. 444, Chartered by International Union of Mine, Mill, andSmelter Workers, affiliated with C. I. 0., is the exclusive representa-tive of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employ i t, and otherconditions of employment.MR. WILLIAM, M. LEIsERSON took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.0